Citation Nr: 0921777	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  07-11 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
service-connected bilateral hearing loss for the period of 
July 12, 2005 to September 14, 2008.

2.  Entitlement to a rating in excess of 30 percent for 
service-connected bilateral hearing loss for the period of 
September 15, 2008 to the present.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse, and Son



ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to June 
1946.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 RO decision, which granted 
a claim for service connection for bilateral hearing loss and 
assigned a 10 percent rating, effective July 12, 2005.

The RO increased the evaluation assigned to the Veteran's 
bilateral hearing loss to 20 percent, effective July 12, 2005 
in a February 2007 rating decision.  In a November 2008 
rating decision, the RO increased the evaluation to 30 
percent, effective September 15, 2008.  Since the RO did not 
assign the maximum disability rating possible, the appeal for 
a higher evaluation remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

The Board notes that the Veteran indicated on his April 2007 
VA Form 9 Appeal that he wanted a hearing before the Board.  
However, in a March 2008 statement, the Veteran indicated 
that he no longer wished to have a hearing before the Board  
but wanted a hearing before a local hearing officer instead.  
In June 2008, a personal hearing was held before a Decision 
Review Officer at the Detroit, Michigan RO.  A transcript of 
that proceeding has been associated with the claims folder.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran's hearing acuity for the period of July 12, 
2005 to September 14, 2008 is no worse than a Level V 
bilaterally. 

2.  The Veteran's hearing acuity for the period of September 
15, 2008 to the present is no worse than a Level VI 
bilaterally. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for bilateral hearing loss for the period of July 12, 2005 to 
September 14, 2008 have not been met.  See 38 U.S.C.A. § 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.321, 4.85, 4.86 (2008).

2.  The criteria for an evaluation in excess of 30 percent 
for bilateral hearing loss for the period of September 15, 
2008 to the present have not been met.  See 38 U.S.C.A. § 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.321, 4.85, 4.86 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

VCAA letters dated in July 2005 and June 2008 fully satisfied 
the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio, at 187.  The Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  These letters informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  Additionally, the June 
2008 letter and a March 2006 letter described how appropriate 
disability ratings and effective dates were assigned.  

Furthermore, for initial rating claims, where, as here, 
service connection has been granted and the initial rating 
has been assigned, the claim of service connection has been 
more than substantiated, as it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the Veteran's claim for service 
connection.  22 Vet. App. 37 (2007).  Regardless, the Board 
notes that the Veteran was sent a June 2008 letter with 
regard to the requirements set forth in Vazquez-Flores.

The Board acknowledges the assertion in the May 2009 Informal 
Hearing Presentation that the Decision Review Officer who 
conducted the June 2008 personal hearing did not suggest the 
type of evidence that the Veteran needed to submit for either 
an increased rating or an extraschedular claim.  As noted, 
the Veteran has been given complete notice with regard to the 
criteria that would be used to evaluate his claim in July 
2005, March 2006, and June 2008 letters.  These letters 
detailed specifically what the evidence would need to show to 
warrant an increased evaluation and the type of evidence that 
the Veteran could submit.  Moreover, the Board notes that the 
Decision Review Officer did, in fact, indicate that speech 
recognition scores and speech threshold levels would be 
needed to evaluate the Veteran's disability and afforded the 
Veteran a new VA examination so that the appropriate evidence 
could be obtained.  The duty to notify has been discharged in 
full.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and relevant VA and private medical records are in the file.  
All records identified by the Veteran as relating to these 
claims have been obtained, to the extent possible.  The Board 
finds that the record contains sufficient evidence to make a 
decision on the claims.  VA has fulfilled its duty to assist.
	
With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran with examinations for his 
bilateral hearing loss in May 2006 and September 2008.  There 
is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected disabilities since he was last examined.  See 
38 C.F.R. § 3.327(a) (2008).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  The examination reports 
appear to be thorough and consistent with contemporaneous 
medical records.  The Board finds that the examinations in 
this case are adequate upon which to base a decision and that 
new VA examinations need not be conducted at this time.

The Board acknowledges the assertion in the May 2009 Informal 
Hearing Presentation that the Veteran should be afforded a 
new VA examination because the examiner at the September 2008 
VA examination failed to review the claims file and a new and 
adequate medical opinion should be rendered based on a 
complete review of the claims file.  The Board notes that 
service connection has already been established for the 
Veteran's bilateral hearing loss.  The issue on appeal before 
the Board is the rating assigned to the Veteran's current 
hearing acuity.  The Veteran was previously afforded a VA 
examination in May 2006 in which an adequate opinion was 
rendered based on a complete review of the claims file.  The 
Veteran's claim for service connection was then granted.  
Subsequently, the Veteran was afforded a more recent VA 
examination in September 2008 in order to determine the 
current severity of the Veteran's hearing loss disability.  
As such, it is clear from the evidence of record that VA has 
discharged its duty to conduct a thorough and contemporaneous 
examination of the Veteran in full.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  Where 
the Veteran timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the Veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2008).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

The Veteran's bilateral hearing loss disability has been 
rated as 20 percent disabling for the period of July 12, 2005 
to September 14, 2008, and as 30 percent disabling for the 
period of September 15, 2008 to the present.  The Veteran 
seeks a higher rating.

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability of service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  See 38 C.F.R. § 4.85 
(2008).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 
1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz).  

In May 2006, the Veteran underwent a VA audiological 
examination.  This VA audiological summary report of 
examination for organic hearing loss reflected puretone 
thresholds as follows: 


HERTZ



1000
2000
3000
4000
RIGHT
55
70
70
70
LEFT
55
60
70
75
The average decibel loss was 66.25 for the right ear and 65 
for the left ear.  Speech recognition ability was 80 percent 
for the right ear and 76 percent for the left ear.  According 
to 38 C.F.R. § 4.85, this examination results in the 
assignment of a hearing acuity of Level IV bilaterally.  This 
would warrant a 10 percent rating under 38 C.F.R. § 4.85.  
However, as the Veteran has been noted as having a puretone 
threshold of 55 decibels or more at 1000, 2000, 3000, and 
4000 Hertz, the alternate method of rating exceptional 
patterns of hearing as defined in 38 C.F.R. § 4.86 can be 
applied.  Under this criteria, this examination results in 
the assignment of a hearing acuity of Level V bilaterally.  
This warrants a 20 percent rating under 38 C.F.R. § 4.86.

In September 2008, the Veteran underwent another VA 
audiological examination.  This VA audiological summary 
report of examination for organic hearing loss reflected 
puretone thresholds as follows:


HERTZ



1000
2000
3000
4000
RIGHT
65
70
70
75
LEFT
65
65
70
80
The average decibel loss was 70 bilaterally.  Speech 
recognition ability was 68 percent for the right ear and 72 
percent for the left ear.  According to 38 C.F.R. § 4.85, 
this examination results in the assignment of a hearing 
acuity of Level VI bilaterally.  This would warrant a 30 
percent rating under 38 C.F.R. § 4.85.  However, as the 
Veteran has been noted as having a puretone threshold of 55 
decibels or more at 1000, 2000, 3000, and 4000 Hertz, the 
alternate method of rating exceptional patterns of hearing as 
defined in 38 C.F.R. § 4.86 can be applied.  Under this 
criteria, this examination results in the assignment of a 
hearing acuity of Level VI bilaterally as well.  As such, 
this warrants a 30 percent rating under 38 C.F.R. § 4.86.

In addition to these VA examination reports, the claims 
folder also contains a June 2005 audiogram from ENT 
Associates of Jackson, P.C.  However, neither the RO nor the 
Board are competent to interpret graphical representations of 
audiometric data.  Kelly v. Brown, 7 Vet. App. 471, 474 
(1995).  Consequently, the Board may not consider these 
examination results in its decision.

The claims folder also contains a record of audiometric 
testing conducted in December 2005 by a Hearing Aid 
Consultant at Miracle-Ear Center.  This record, however, does 
not reflect the Veteran's speech recognition ability, nor 
does it reflect that a puretone threshold level was recorded 
at 3000 Hertz.  As such, the Board finds this record to be 
incomplete for the purposes of determining the Veteran's 
current hearing acuity under 38 C.F.R. §§ 4.85 and 4.86 and 
need not be considered.

Therefore, as the May 2006 VA examination report reveals a 
hearing acuity of no more than Level V bilaterally under 38 
C.F.R. § 4.86, which results in a higher numeral in this 
case, a rating in excess of 20 percent cannot be assigned for 
the period of July 12, 2005 to September 14, 2008 for the 
Veteran's service-connected bilateral hearing loss 
disability.  As the September 15, 2008 VA examination report 
reveals a hearing acuity of no more than Level VI bilaterally 
under both 38 C.F.R. § 4.85 and 38 C.F.R. § 4.86, a rating in 
excess of 30 percent cannot be assigned for the period of 
September 15, 2008 to the present for the Veteran's service-
connected bilateral hearing loss disability.  
In assigning staged ratings, the Board notes that it is clear 
that the Veteran's hearing loss disability met the criteria 
of a 30 percent rating on September 15, 2008, the date of the 
VA examination.  However, there is no evidence of record 
indicating that the Veteran's hearing acuity met this 
criteria prior to this date.  As such, the Board will rely on 
the results of the May 2006 VA examination in assigning the 
20 percent rating for the period of July 12, 2005, the date 
of receipt of the Veteran's claim, to September 14, 2008.

The Board notes the Veteran's contention that his hearing 
loss disability should be rated at 60 percent bilaterally and 
that the diagnostic code should be granted as bilateral 
versus for one ear.  See notice of disagreement (NOD), August 
2006.  The Board also notes the Veteran's complaints in the 
September 2008 VA examination report of having difficulty 
hearing in background noise.  While the Board is sympathetic 
to the difficulties the Veteran experiences as a result of 
his disability, his claim primarily hinges on a mechanical 
application of specifically defined regulatory standards.  
The Board is mindful of the Veteran's description of his 
hearing loss; however, the Board is bound by the very precise 
nature of the laws governing evaluations of hearing loss 
disability.  

In light of the Veteran's request in the May 2009 Informal 
Hearing Presentation, the Board has also considered the 
potential application of other various provisions, including 
38 C.F.R. § 3.321(b)(1), for exceptional cases where 
scheduler evaluations are found to be inadequate.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
notes the assertion in the Informal Hearing Presentation that 
his hearing problems interfered with his employment and his 
assertion in a September 2005 statement that he is unable to 
understand and hold conversations.  However, the Veteran has 
not identified any specific factors which may be considered 
to be exceptional or unusual in light of VA's schedule of 
ratings.  

In this regard, the Board notes that the rating criteria for 
hearing loss were last revised, effective June 10, 1999.  See 
64 Fed. Reg. 25,200 (May 11, 1999).   In forming these 
revisions, VA sought the assistance of the Veteran's Health 
Administration (VHA) in developing criteria that contemplated 
situations in which a Veteran's hearing loss was of such a 
type that speech discrimination tests may not reflect the 
severity of communicative functioning these Veterans 
experienced or that was otherwise an extreme handicap in the 
presence of any environmental noise, even with the use of 
hearing aids.  VHA had found through clinical studies of 
Veterans with hearing loss that when certain patterns of 
impairment are present, a speech discrimination test 
conducted in a quiet room with amplification of the sounds 
does not always reflect the extent of impairment experienced 
in the ordinary environment.  Id.  The decibel threshold 
requirements for application of Table VIA were based on the 
findings and recommendations of VHA.  The intended effect of 
the revision was to fairly and accurately assess the hearing 
disabilities of Veterans as reflected in a real life 
industrial setting.  59 Fed. Reg. 17,295 (April 12, 1994).  
Accordingly, the Board finds that functional impairment due 
to hearing loss that is compounded by background or 
environmental noise is a disability picture that is 
considered in the current schedular rating criteria.  

Therefore, the Veteran's struggle to comprehend verbal 
conversations is a factor contemplated in the regulations and 
rating criteria as defined.  Accordingly, the Board 
determines that the Veteran's complaints of hearing 
difficulty have been considered under the numerical criteria 
set forth in the rating schedule.  Thus, the Board determines 
that the schedular rating criteria adequately contemplate the 
Veteran's symptomatology, and that the requirements for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have 
not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995). 

In summary, the Board concludes that the preponderance of the 
evidence is against the claims for increased ratings, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.  There is not an approximate balance 
of evidence.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of 
staged ratings has been considered and applied, as noted 
above.  See Fenderson, supra.





ORDER

Entitlement to a rating in excess of 20 percent for service-
connected bilateral hearing loss for the period of July 12, 
2005 to September 14, 2008 is denied.

Entitlement to a rating in excess of 30 percent for service-
connected bilateral hearing loss for the period of September 
15, 2008 to the present is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


